DETAILED ACTION
Status of the Application
This office action is in response to Applicant’s communications filed on September 13, 2021.  After entry of the preliminary amendment, claims 20-39 are pending, have been examined, and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/13/2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	However, due to the excessively lengthy Information Disclosure Statement’s submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where 

Specification
Paragraph 42 of Applicant’s Specification lists several references which, allegedly, provide “numerous existing techniques [that] may be applied for configuring special-purpose circuitry or other structures effective for configuring and otherwise managing transactions on other operations as described herein without undue experimentation.”  It is unclear if applicant is attempting to incorporate these documents by reference, or if the listing of references in the Specification was intended to be an information disclosure statement, or something else altogether.  Nevertheless, applicant is reminded that any subject matter disclosed within these references cannot be used as a basis of the claim. That is, "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference, while other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non‐patent publications. For purposes of examination, Examiner has interpreted the references cited by Applicant to be “nonessential material”. See MPEP 608.01(P) and 37 C.F.R. 1.57.  	Examiner further notes that the listing of references in the Specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
	The drawings submitted on September 13, 2021 are acceptable.

Claim Interpretation
	Applicant recites the term “causing” followed by a step/action in some of the claim limitations.  See Claims 20, 25, 28, 32, 35 and 37.  For example, claim 20 recites, in part, “responsive to the concluding of the security regime, causing transforming of the inchoate transaction into a completed transaction on the target blockchain.”  While there is nothing wrong with claiming a limitation in this broad manner, Examiner notes that there is a distinction between causing a step/action to occur and actually performing a step/action.  For example “causing transforming of the inchoate transaction into a completed transaction on the target blockchain”, could merely mean that a message is sent to another [unclaimed] entity to complete the transaction on the target blockchain.  Whereas a step reciting “transforming the inchoate transaction into a completed transaction on the target blockchain” would actually require the transforming of the transaction.

Regarding Claims 23 and 30:  The phrases “wherein the physical proof of the inchoate transaction indicates the one or more security codes associated with the specified amount of the target crypto asset”, recited in claim 23, and “wherein the proof of the inchoate transaction indicates the one or more security codes associated with the specified amount of the target crypto asset”, recited in claim 30, are non-functional descriptive material as they only describe, at least in part, the particular type of information that is presented on the proof, however, the fact that the proof indicates this particular information fails to affect how any of the positively recited steps are performed.  For example, the proof is not presented differently simply because it indicates the one or more security codes.
Regarding Claims 24 and 31:  The phrase “wherein the one or more security codes include at least

	It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claim Objection
	Claims 20, 22, 26-29, 33-36 and 38-39 are objected to because they recite the term “regime.”  As best understood, this is a typographical error and the term should actually recite “regimen” as it does in the Specification.  See e.g., Spec [0020] “transaction security regimens”.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 28 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 28 recites:
A method for enhancing blockchain security and efficiency, comprising: 
obtaining, from a user, an identification of a target crypto asset that is transactable on a target blockchain maintained by a blockchain network including a plurality of blockchain nodes;
determining a transient transfer ratio between the target crypto asset and a source asset, wherein the transient transfer ratio is associated with a maximum transaction time to generate an inchoate transaction assigning a specified amount of the target crypto asset on the target blockchain;
until the maximum transaction time is reached:
presenting, to the user, an indicator of a decreasing period of time during which a blockchain transaction regarding the specified amount of the target crypto asset can be performed relative to the source asset in accordance with the transient transfer ratio;
responsive to the presenting of the indicator, obtaining an indication to proceed with the blockchain transaction;
responsive to obtaining the indication to proceed, associating one or more security codes with the specified amount of the target crypto asset; and
generating the inchoate transaction assigning the specified amount of the target crypto asset on the target blockchain;
concurrently with at least one of the presenting of the indicator of the decreasing period of time, the obtaining of the indication to proceed with the blockchain transaction, the associating of the one or more security codes, or the generating of the inchoate transaction:
obtaining biometric information of the user;
initiating a security regime for the user to transact on the target blockchain based, at least in part, on the biometric information;
causing presenting of a proof of the inchoate transaction to the user;
concluding the security regime for the user at a time after the expiration of the maximum transaction time; and
responsive to the concluding of the security regime, causing transforming of the inchoate transaction into a completed transaction on the target blockchain.
	Here, the claims are directed to the abstract idea(s) of exchanging a first asset for a second asset at an agreed upon exchanged rate after completing one or more verification procedures on an entity associated with the exchange (e.g., the recipient of the exchange).  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear from the Specification (including the claim language) that claim 28 focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  It is also noted that the performance of the one or more process steps using a generic computer component (e.g., a kiosk, one or more processors, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping. 	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, claim 28 fails to recite any additional elements.  Independent claim 35 also fails to See MPEP 2106.05(f).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 20 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  In fact, the Specification states “[T]he detailed description that follows is represented largely in terms of processes and symbolic representations of operations by conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices.”  Specification [0010].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of a transfer gateway kiosk, one or 
Therefore, independent claims 20, 28 and 35 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 21-27, 29-34 and 36-39 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
Dependent claim 21 indicates that the one or more biometric sensors, which were considered to be an additional element, include at least one or a camera or a microphone.  The details describing the particular type of biometric sensor used to perform a portion of the abstract idea fail to integrate the abstract idea into a practical application or provide significantly more.  In this instance applicant is merely using a biometric sensor in a convention manner (e.g., to obtain biometric information as part of a data gathering step).  Invoking computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception.  See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); MPEP 2106.05(b).
Dependent claims 22, 29 and 36 further refine the abstract idea by describing the particular type of verification procedure used on the individual requesting the exchange, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

Dependent claims 24 and 31 provide non-functional descriptive material by describing the composition of the one or more security codes.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 25, 32 and 37 further refine the abstract idea by describing how the transaction is transformed from the inchoate transaction into a completed transaction, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 26, 33 and 38 further refine the abstract idea by describing where the obtained biometric information is sent for the intended purpose (i.e. intended use) of performing the security regime, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 27, 34 and 39 further refine the abstract idea by collecting additional data (e.g., additional biometric information) used to perform the abstract idea, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
In summary, dependent claims 21-27, 29-34 and 36-39 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
So et al. (US 11,139,955 B1) discloses a process for performing an exchange transaction from an electronic kiosk.  As part of the process the kiosk collects from a user anti-money laundering (AML) information.  The kiosk also displays a plurality of exchange transaction options for an authenticated user.  So Col. 205 line 11 – Col. 206 line 23; Fig. 41; Fig. 42B.
Zimmerman et al. (US 2020/0005283 A1) discloses a method for making a cryptocurrency payment on a transaction terminal.  As part of the process the transaction terminal dynamically and in real time obtains a cryptocurrency rate from a cryptocurrency exchange and uses the cryptocurrency rate to calculate the total price.  Zimmerman [0040-0058]; Fig. 2.
Geller et al. (US 2014/0304156 A1) discloses a gold and precious metal buying machine and method that exchanges gold and/or other precious metals for credit/cash at a determined exchange rate.  Geller Abstract; [0021]; [0046]; [0067]; Fig. 6A-6D.  In some embodiments, a background check is performed on the user participating in the exchange as a condition of the exchange being completed.  Geller [0067]; Fig. 6A-6D.
Forzley et al. (US 2017/0116608 A1) discloses where a payment processor receives currency information and identification information. The currency information comprising a payer fiat-currency and a payee fiat-currency, and identification information comprising information verifying the identify of a payer and a payee. The payment processor utilizes the currency information and the identification information to determine a transaction restriction level. The payment processor verifies that the identification information meets a threshold for the transaction restriction level. The payment processor receives payment in the payer fiat-currency and initiates a transaction to convert the payer fiat-currency amount into a crypto-currency amount. The payment processor converts the crypto-currency amount into the payee fiat-currency and initiates a transfer of the payee fiat-currency amount to the payee.  Forzley [0010].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        December 30, 2021


/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685